DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because of minor informalities.  In Figure 2B, the line for outflow opening 28 does not appear to point to the correct location.  The examiner respectfully suggests that the line should point to a location directly above lowest point 30 in Figure 2B.  In Figure 12, the numerical scale on the right hand side appears to be the same as the numerical scale on the left hand side.  However, those two scales are for different quantities and probably should have different numerical scale values.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1 recites the limitation "the position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one hand" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other hand" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the position" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the magnitude" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the signals" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the one hand and … the other hand" in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim.  It is unclear if these hands are the same hands recited in lines 14-15.  The examiner has interpreted the hands to be different.  The examiner respectfully suggests replacing “wherein the first, second and third coil … to each other when the float …” in lines 15-17 with “wherein the third coil is displaceable relative to the first and second coils such that a 
Claim 1 recites the limitation "each other" in line 15 and in line 17.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the positions of all three coils are displaceable and change, or if only the position of the third coil is displaceable and changes with respect to the first and second coils.  The examiner has interpreted the claim to mean that “wherein the third coil is displaceable relative to the first and second coils such that a position of the third coil changes with respect to positions of the first and second coils when the float …”.
Claims 2-18 depend on claim 1 and are rejected for inheriting the same problems.
Claim 4 recites the limitation "the coils" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the coils refers to any pair of the three coils or all three coils.  The examiner has interpreted the claim to mean all three coils.
Claim 5 recites the limitation "the coils" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the coils refers to any pair of the three coils or all three coils.  The examiner has interpreted the claim to mean all three coils.
Claim 10 recites “also when the transmitting signal is no longer being supplied to the at least one transmitting coil” in lines 4-5.  It is unclear what previous limitation is modified by this phrase because no other time periods or situations are described by the claim.  The examiner has interpreted this limitation and claim to mean that the third coil is part of a resonant circuit when the transmitting signal is no longer being supplied to the at least one transmitting coil.

Claim 14 recites “also when the transmitting signal is no longer being supplied to the at least one transmitting coil” in line 5.  It is unclear what previous limitation is modified by this phrase because no other time periods or situations are described by the claim.  The examiner has interpreted this limitation and claim to mean that the third coil is part of a resonant circuit when the transmitting signal is no longer being supplied to the at least one transmitting coil.
	Claim 17 recites “a resonant circuit” in line 9.  It is unclear if this is the same resonant circuit recited in line 6 or a different resonant circuit.  The examiner has interpreted the claim to mean that it is the same resonant circuit.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite that the signal processing means, in use, determine the ratio between a first receiving signal of the first coil and a second receiving signal of the second coil and that the signal processing means, in use, determine the logarithm of said ratio.  The limitations of determining a ratio and determining a logarithm are processes, under their broadest reasonable interpretation, that recite mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within 
This judicial exception is not integrated into a practical application.  The claims recite only two other elements, “a signal processing means” and a recitation that the mathematical functions are “for determining said position.”  The signal processing means is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The recitation that the mathematical functions are “for determining said position” is a generic linking of the mathematical functions to the technological environment of containers with liquid level sensors.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
 The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the signal processing means is a well-understood structure recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The recitation that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4-8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115145 by van Dijk (“van Dijk”) in view of U.S. Patent 9,470,571 issued to Huang et al. (“Huang”).

As for claim 1, van Dijk discloses a milk meter (Figs. 1 and 2) for measuring a flow rate of a milk flow, provided with an inlet (2) to which, in use, the milk flow is supplied, an outlet (4) where the milk flow leaves the milk meter, in use, and a liquid flow path (5) extending from the inlet (2) to the outlet (4), wherein the milk meter is furthermore provided with a stabilization chamber (6) which is included in the liquid flow path (5) and a float (8) which is in the stabilization chamber (6) and is configured to float on milk of the milk flow that is in the stabilization chamber (6), wherein the milk meter is configured such that a level of milk in the stabilization chamber depends on the flow rate of the milk flow (paragraph [0030]), wherein the milk meter is furthermore provided with at least one sensor device (12) for determining the position of the float (8) in the stabilization chamber (6) in the direction in which the level of the milk can rise and fall in the stabilization chamber (6) for therewith determining the flow rate of the milk flow through the milk meter, wherein the milk meter is further provided with an outflow channel (32), an outflow opening (28) is in fluid communication with the outlet (4) via the outflow channel (32), and wherein the milk meter is further provided with transmitter means (14) for supplying a transmitting signal and wherein the milk meter is furthermore 
Van Dijk does not disclose that the sensor device is provided with coils as recited.  Van Dijk discloses that the sensor device comprises a magnetic field sensor, but also that other means for contactlessly measuring the height of the float may be used instead (paragraph [0032]).
Huang discloses a sensor device (Fig. 1) that is provided with at least a first and a second coil (see at least two coils among coils 12 and coils 22) which have a fixed distance to each other and at least a third coil (another of the coils among coils 22 and coils 12), wherein the first and the second coil on the one hand and the third coil on the other hand are displaceable relative to each other (see Figs. 3A-3C), wherein the first, second and third coil are mounted such that the position of the third coil on the one hand and the positions of first and second coil on the other hand change with respect to each other when the float moves up or down (see Figs. 3A-3C) and wherein the meter is further provided with transmitter means (30) for supplying a transmitting signal to the third coil (12 or 22) so that the first (22 or 12) and second coil (22 or 12) each generate a receiving signal upon receiving the transmitting signal which has been emitted with the aid of the third coil (col. 3, line 65 - col. 4, line 20), wherein the meter is furthermore provided with signal processing means (30) for, on the basis of the receiving signals of the first and second coil (col. 4, lines 31-36), determining the position of a float (11).  Huang discloses that the sensor device is used for contactlessly measuring the height of the float (col. 4, lines 31-36).


As for claim 4, van Dijk as modified by Huang discloses that axial axes of the coils are each at least substantially directed in the direction (Huang: vertically, see Figs. 3A-3C) in which the float (van Dijk: 8 and Huang: 11) can move up and down in the stabilization chamber (van Dijk: 6).

As for claim 5, van Dijk as modified by Huang discloses that axial axes of the coils at least substantially coincide (Huang: see Fig. 1).

As for claim 6, van Dijk as modified by Huang discloses that the third coil (Huang: 12), viewed in the direction in which the float can move up and down in the stabilization chamber, is positioned such that, for the measuring range of interest, it moves between the first (Huang: 22) and the second (Huang: 22) coil (Huang: see Figs. 3A-3C).

As for claim 7, van Dijk as modified by Huang discloses that the first (Huang: 12) and second (Huang: 12) coil are arranged in or on the float (Huang: 11) and that the third coil (Huang: 22) is fixedly arranged with respect to the stabilization chamber (van Dijk: 6 and Huang: 21).

As for claim 8, van Dijk as modified by Huang discloses that the third coil (Huang: 22) extends (Huang: see Figs. 3A-3C) around the float (Huang: 11).

As for claim 13, van Dijk as modified by Huang discloses that the third coil (Huang: 12) is mounted inside or on the float (Huang: 11), and the first (Huang: 22) and second (Huang: 22) coil in the milk meter are fixedly positioned with respect to the stabilization chamber (van Dijk: 6 and Huang: 21).

As for claim 18, van Dijk as modified by Huang discloses that the milk meter is provided with a buffer reservoir (van Dijk: 24) which is included upstream of the stabilization chamber (van Dijk: 6) in the liquid flow path (van Dijk: 5), wherein in a sidewall (van Dijk: 26) of the buffer reservoir (van Dijk: 24) an outflow opening (van Dijk: 28) is provided which extends from a lowest point (van Dijk: 30) of the outflow opening (van Dijk: 28) upwardly and which is in fluid communication with the outlet (van Dijk: 4), wherein a top of the buffer reservoir (van Dijk: 24) comprises an inlet opening (van Dijk: 34) which is in fluid communication with the inlet (van Dijk: 2), and wherein the buffer reservoir (van Dijk: 24) and the stabilization chamber (van Dijk: 6) are connected with each other via a fluid connection (van Dijk: 36), such that the buffer reservoir (van Dijk: 24), the fluid connection (van Dijk: 36) and the stabilization chamber (van Dijk: 6), in use, function as communicating vessels so that, in use, a level of the milk in the stabilization chamber is equal to a level of the milk in the buffer reservoir (van Dijk: paragraph [0027]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115145 by van Dijk (“van Dijk”) in view of U.S. Patent 9,470,571 issued to Huang et al. (“Huang”) as applied to claim 1, further in view of U.S. Patent 10,480,975 issued to Daly et al. (“Daly”).

As for claim 9, van Dijk as modified by Huang discloses the milk meter according to claim 1 above (see the rejection of claim 1) and that the transmitter means (van Dijk: 14) and the signal processing means (van Dijk: 18) are included in the float (van Dijk: see Figs. 1 and 3).
Van Dijk as modified by Huang does not disclose that the signal processing means further comprise communication means to emit the determined flow rate wirelessly.
However, Daly discloses a signal processing means (15) that further comprises communication means to emit the determined flow rate wirelessly (col. 9, lines 50-52 and col. 18, lines 27-36).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the single processing means of van Dijk and Huang to include communication means as disclosed by Daly in order to allow a user to access the flow rate information using a convenient interface such as a smart mobile telephone.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0115145 by van Dijk (“van Dijk”) in view of U.S. Patent 9,470,571 issued to Huang et al. (“Huang”) as applied to claims 1 and 13, further in view of U.S. Patent 6,474,158 issued to Czarnek (“Czarnek”).

As for claim 14, van Dijk as modified by Huang discloses the milk meter according to claim 13 above (see the rejection of claim 13) and that the transmitter means (Huang: 30), in use, supply the transmitting signal to at least one transmitting coil (Huang: 22) which is included outside the float (Huang: 11) for supplying the transmitting signal via the transmitting coil (Huang: 22) to the third coil (Huang: 12).
Van Dijk as modified by Huang does not disclose that the third coil is part of a resonant circuit for emitting the received transmitting signal, also when the transmitting signal is no longer being supplied to the at least one transmitting coil.
However, Czarnek discloses a coil (22) that is part of a resonant circuit for emitting received transmitting signal (col. 6, lines 25-31 and col. 21, lines 18-29), also when a transmitting signal is no longer being supplied to at least one transmitting coil (col. 21, lines 18-29).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the third coil of van Dijk and Huang to be part of a resonant circuit as disclosed by Czarnek in order to avoid measurement errors (Czarnek: col. 20, line 63 - col. 21, line 2). 



As for claim 16, van Dijk as modified by Huang and Czarnek discloses that the transmitter means (Huang: 30 and Czarnek: 60) and the signal processing means (Huang: 30 and Czarnek: 74) are arranged outside the float.

As for claim 17, van Dijk as modified by Huang discloses the milk meter according to claim 1 above (see the rejection of claim 1).
 Van Dijk as modified by Huang does not disclose that the milk meter transmits and receives signals in the periods recited, in part, because van Dijk as modified by Huang does not disclose that the milk meter transmits pulses to a resonant circuit to determine a liquid level.
However, Czarnek discloses a device that transmits pulses to a resonant circuit to determine a liquid level (col. 20, line 63 - col. 21, line 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the milk meter and third coil of van Dijk and Huang to transmit pulses to the third coil made into a resonant circuit as disclosed by Czarnek in order to avoid measurement errors (Czarnek: col. 20, line 63 - col. 21, line 2). 
Van Dijk as modified by Huang and Czarnek discloses that during a first predetermined period a first transmitting signal is emitted with the first coil (Huang: 22 of .

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 10, the prior art of record and the examiner’s knowledge does not disclose or suggest a transmitter means that, in use, supplies a transmitting signal to at least one transmitting coil which is included in a float for supplying the transmitting signal via a transmitting coil to a third coil, which third coil is part of a resonant circuit for emitting a received transmitting signal.
	Claim 11 depends on claim 10 and inherits the allowable subject matter.
Regarding claim 12, the prior art of record and the examiner’s knowledge does not disclose or suggest a transmitter means and a signal processing means that are arranged outside a float, wherein the float is provided with communication means for wireless supply to the signal processing means of information about signals received by first and second coils.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 4,433,577 is cited for all that it discloses including structures for determining a flow rate of milk based on a height of milk in a container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853